Exhibit 10.10

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT, AS AMENDED.

SUBLICENSE AGREEMENT

THIS SUBLICENSE AGREEMENT (this “Agreement”), dated as of December 21, 2007 (the
“Effective Date”), is made by and between CELL THERAPEUTICS, INC., a Washington
corporation (“CTI”), and BIOGEN IDEC INC., a Delaware corporation (“BIIB”).

WHEREAS, BIIB and Genentech, Inc., a Delaware corporation (“Genentech”), are
parties to that certain Amended and Restated Non-Exclusive License Agreement
dated as of December 20, 2007, a complete copy of which is attached hereto as
Exhibit A (the “License Agreement”), pursuant to which Genentech grants, and
BIIB accepts, certain licenses to the Licensed Patents (as defined in the
License Agreement);

WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of
August 15, 2007, by and between CTI and BIIB (the “Asset Purchase Agreement”),
CTI has purchased certain assets (the “Acquisition”) from BIIB relating to
Zevalin Product (as defined in the License Agreement); and

WHEREAS, in connection with the Acquisition, BIIB desires to grant, and CTI
desires to accept, certain sublicenses to the Licensed Patents, all upon the
terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, CTI and BIIB agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings ascribed to them below:

“Acquisition” has the meaning set forth in the recitals.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly Controls, is Controlled by or is under common Control with such first
Person. A Person will be deemed to “Control” another Person if such first Person
has the power to direct or cause the direction of the management and policies of
such other Person, whether through ownership of securities, by contract or
otherwise.

“Agreement” has the meaning set forth in the introductory paragraph.

“Asset Purchase Agreement” has the meaning set forth in the recitals.

“BIIB” has the meaning set forth in the introductory paragraph.



--------------------------------------------------------------------------------

“BIIB Activities” means BIIB’s development, making, having made, using, offering
to sell, selling, having sold or importing of Zevalin Product, other than where
such Zevalin Product is manufactured for use by, or sold to, end-users in the
United States, directly or indirectly, by or on behalf of CTI, its assigns or
successors, or any of its or their affiliates, licensees or promotion or
marketing partners.

“Closing Date” has the meaning set forth in the Asset Purchase Agreement.

“CTI” has the meaning set forth in the introductory paragraph.

“Effective Date” means the meaning set forth in the introductory paragraph.

“Genentech” has the meaning set forth in the recitals.

“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality of applicable
jurisdiction, whether domestic or foreign.

“Governmental Rule” means any applicable law, judgment, order, award, decree,
statute, ordinance, rule or regulation issued or promulgated by any Governmental
Entity.

“License Agreement” has the meaning set forth in the recitals.

“Licensed Patents” has the meaning set forth in the License Agreement.

“Loss” has the meaning set forth in the Asset Purchase Agreement.

“Pass-Through Obligations” has the meaning set forth in Section 2.2.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.

“Seller Indemnified Parties” has the meaning set forth in the Asset Purchase
Agreement.

“Supply Agreement” has the meaning set forth in the Asset Purchase Agreement.

“Term” has the meaning set forth in Section 4.1.

“Third Party Contractor” has the meaning set forth in Section 2.5(a).

“Transaction Documents” has the meaning set forth in the Asset Purchase
Agreement.

“United States” means the United States of America, together with all of its
territories and possessions, and the Commonwealth of Puerto Rico.

“Zevalin Product” has the meaning set forth in the License Agreement.

Section 1.2 Interpretation.

(a) When used in this Agreement, the words “include,” “includes” and “including”
shall be deemed to be followed by the words “without limitation.”



--------------------------------------------------------------------------------

(b) Any terms defined in the singular shall have a comparable meaning when used
in the plural, and vice-versa.

(c) All references to any introductory paragraph, recitals, Articles, Sections,
Exhibits and Schedules shall be deemed references to the introductory paragraph,
recitals, Articles, Sections, Exhibits and Schedules to this Agreement unless
otherwise specifically set forth herein.

(d) This Agreement shall be deemed drafted by each of CTI and BIIB and shall not
be specifically construed against any party based on any claim that such party
or its counsel drafted this Agreement.

ARTICLE II

SUBLICENSE

Section 2.1 Sublicense. Subject to the terms and conditions of this Agreement
and the License Agreement, BIIB hereby grants to CTI, and CTI hereby accepts, an
exclusive (even as to BIIB) sublicense of BIIB’s rights under the Licensed
Patents pursuant to the License Agreement to make, use and sell Zevalin Product
in the United States during the Term, but solely for ultimate use of such
Product by end-users in the United States. For the avoidance of doubt, no rights
are granted pursuant to this Agreement (and CTI shall have no rights) with
respect to the Licensed Patents (i) for any purpose other than to make, use and
sell Zevalin Product in the United States during the Term for ultimate use of
such Product by end-users in the United States or (ii) for any purpose in any
territory outside of the United States even if such purpose results in ultimate
use of such Product by end-users in the United States. The foregoing
restrictions pertaining to use by end-users (in the preceding sentence) shall
not be construed to prevent the sale of Zevalin Product to Persons in a
distribution chain resulting in eventual use by end-users in the United States.
Notwithstanding any provision herein to the contrary, CTI is bound to at least
the same limitations and restrictions as the limitations and restrictions of the
License Agreement on BIIB, including the provisions of Section 7.06 of the
License Agreement and the grant to BIIB of audit rights similar to Genentech’s
audit rights under Section 4.01 of the License Agreement, as to which CTI
consents for Genentech to enforce such audit rights to the full force and effect
of BIIB’s rights.

Section 2.2 “Pass-Through” of Obligations. CTI agrees to abide by all of the
terms, conditions and provisions of the License Agreement applicable to BIIB’s
sublicensee(s), it being understood that the sublicense granted pursuant to
Section 2.1 is subject thereto. In addition and without limiting the foregoing,
CTI hereby assumes the following obligations of BIIB under the License Agreement
from and after the Effective Date (the “Pass-Through Obligations”), it also
being understood that the sublicense granted pursuant to Section 2.1 is subject
thereto:

(a) Minimum Royalties. The obligation to pay to Genentech, as and no later than
when required by the License Agreement, the minimum annual royalty pursuant to
Section 3.02 (and the correlative provisions and definitions) of the License
Agreement to the extent applicable to Zevalin Product; provided, however, that
if Genentech does not accept the direct performance of this obligation by CTI,
or if BIIB otherwise directs CTI in BIIB’s discretion, CTI shall pay the
applicable amount under this Section 2.2(a) to BIIB on or before January 15 of
each year.



--------------------------------------------------------------------------------

(b) Net Sale Royalties. The obligation to pay to Genentech, as and no later than
when required by the License Agreement, a royalty calculated pursuant to
Sections 3.03, 3.04 and 3.05 (and the correlative provisions and definitions) of
the License Agreement with respect to Zevalin Product in the United States, with
the parties hereto stipulating that such royalty shall be calculated as no less
than the royalty BIIB would owe if (i) BIIB were the selling party and (ii) such
royalty was being assessed on sales of Finished Product (as defined in the
License Agreement) to end users (and not, for example and without limitation, on
the transfer cost between the parties hereto as contemplated by the Supply
Agreement); provided, however, that (i) if Genentech does not accept the direct
performance of this obligation by CTI, or if BIIB otherwise directs CTI in
BIIB’s discretion, CTI shall pay to BIIB, on or before the fifth (5th) business
day of each month, the royalty pursuant to this Section 2.2(b) with respect to
Zevalin Product activity in the United States in the immediately preceding month
and (ii) CTI shall not be entitled to any credit against its royalty obligations
for any amount paid or payable to BIIB (whether under any Transaction Document
or otherwise).

(c) Royalty Reports. The obligation to deliver to Genentech (with a copy to
BIIB), as and no later than when required by the License Agreement, a royalty
report meeting the requirements of Section 4.02 (and the correlative provisions
and definitions) of the License Agreement with respect to Zevalin Product in the
United States; provided, however, that if Genentech does not accept the direct
performance of this obligation by CTI, or if BIIB otherwise directs CTI in
BIIB’s discretion, CTI shall deliver to BIIB, on or before the first (1st)
business day of each month, a royalty report meeting the requirements of
Section 4.02 (and the correlative provisions and definitions) of the License
Agreement with respect to Zevalin Product activity in the United States in the
immediately preceding month.

(d) Records and Audit. The obligation to maintain records with respect to
Zevalin Product in the United States, and permit examination of such records by
BIIB and Genentech (if requested by BIIB or Genentech) and their respective
appointed accountants, consistent with the requirements of Section 4.01 (and the
correlative provisions and definitions) of the License Agreement; provided,
however, that, in addition, CTI shall (i) pay (to Genentech or BIIB, as
applicable) any deficiency discovered with respect to any payments immediately;
(ii) pay interest on any such deficiency at the prime rate; (iii) reimburse BIIB
for its costs and expenses of conducting one (1) audit during each twelve
(12) month period; and (iv) reimburse BIIB and Genentech for the costs and
expenses of conducting any audit, at any time, if such audit reveals that any
payment was underpaid for any period by at least five percent (5%).

(e) Indemnification. The obligation, as and no later than when required by the
License Agreement, to defend, indemnify and hold Genentech harmless pursuant to
Section 5.01 (and the correlative provisions and definitions) of the License
Agreement against any and all liability, damage, loss, cost or expense resulting
from any claim, suit or other action arising out of or based on the manufacture,
use or sale of Zevalin Product in the United States (except with respect to the
BIIB Activities); provided, however, that if Genentech does not accept the
direct performance of this obligation by CTI, or if BIIB otherwise directs CTI
in BIIB’s discretion, CTI shall reimburse BIIB, immediately upon receipt of any
invoice or request of BIIB, with respect to any performance by BIIB to so
defend, indemnify or hold Genentech harmless.



--------------------------------------------------------------------------------

(f) Other Obligations. Any other obligations under the License Agreement, as and
no later than when required by the License Agreement, to the extent that any
such obligations relate to the development, manufacture, use or sale of Zevalin
Product in the United States (except with respect to BIIB Activities); provided,
however, that if Genentech does not accept the direct performance of any such
obligations by CTI, or if BIIB otherwise directs CTI in BIIB’s discretion, CTI
shall make or tender any payments, deliveries or performance at issue to BIIB at
least five (5) business days prior to the time such payments, deliveries or
performance would otherwise be required under the License Agreement.

Section 2.3 Directed Performance; Payments; Status Reports; No Obligation.
Notwithstanding any provision herein to the contrary: (a) at BIIB’s election (in
its sole discretion), BIIB may direct CTI to (and CTI shall thereupon) make,
tender or perform any or all of the Pass-Through Obligations directly to or for
Genentech or BIIB; (b) payments to BIIB or Genentech, as applicable, shall be
made by wire transfer to such bank accounts as BIIB (or, as applicable,
Genentech) may from time to time designate in writing, without set-off and free
and clear of and without any deduction or withholding for or on account of any
taxes, duties, levies, imposts, fees or charges; (c) upon BIIB’s request, CTI
shall immediately inform BIIB as to the status and nature of CTI’s performance
of the Pass-Through Obligations; and (d) BIIB shall have no obligation to CTI
(whether under any of the Transaction Documents or otherwise) to maintain the
License Agreement or abstain from any amendments or modifications of, or waivers
under, the License Agreement.

Section 2.4 Reimbursement; Expectation; Performance. CTI shall reimburse BIIB,
immediately upon receipt of any invoice or request of BIIB, for any and all
obligations, liabilities, damages, losses, costs or expenses incurred by BIIB
with respect to, in connection with, or arising from, the License Agreement
relative to the development, manufacture, use or sale of Zevalin Product in the
United States (except with respect to the BIIB Activities). For the avoidance of
doubt, the expectation and intent of the parties hereto is that, pursuant to
this Article II, CTI shall pay all royalties, provide all royalty reports and
otherwise perform all obligations of the licensed party under the License
Agreement with respect to any Zevalin Product ultimately sold to, or used by,
end-users in the United States on or after the Closing Date. CTI shall fully and
timely perform any and all of the Pass-Through Obligations, and BIIB shall have
no obligation whatsoever to perform any of the Pass-Through Obligations on CTI’s
behalf. Without limiting the foregoing, CTI shall immediately reimburse BIIB for
any and all Losses incurred or arising out of BIIB’s performance of any of the
Pass-Through Obligations.



--------------------------------------------------------------------------------

Section 2.5 No Sublicenses.

(a) Affiliates and Third Party Contractors. The sublicense granted pursuant to
Section 2.1 shall not be further sublicenseable or sublicensed; provided,
however, that CTI may sublicense its Affiliates (defined, for this purpose, as
set forth in the License Agreement), which shall be subject to this Agreement as
applied to CTI and for which CTI shall remain jointly and severally responsible
for all obligations, and contract with any Person to have such Person perform
activities to facilitate the development and commercialization of Zevalin
Product on behalf of CTI, including to manufacture, finish, fill and/or ship
Zevalin Product for CTI (each a “Third Party Contractor”), so long as CTI
notifies Genentech and BIIB no later than each anniversary of the Effective Date
of each such Third Party Contractor for which CTI has entered into a contract
during the previous 12-month period (including in such notice the name and
address of, and the activities performed by, such Third Party Contractor). Such
Third Party Contractor shall only have the right to perform such activities on
behalf of CTI, shall have no right under the sublicense granted hereunder to use
Zevalin Product in any other way, and shall have no right to sell, offer for
sale, import or export Zevalin Product, except on behalf of CTI.

(b) BIIB as a Third Party Contractor. Without limiting BIIB’s rights under the
License Agreement, CTI acknowledges and agrees that, for purposes of this
Agreement, BIIB will be performing its obligations under the Supply Agreement as
a Third Party Contractor and BIIB shall have no liability to Genentech in
connection therewith (including with respect to any obligation to pay any
royalties or provide any royalty reports with respect to any Zevalin Product
ultimately sold to, or used by, end-users in the United States on or after the
Closing Date).

Section 2.6 CTI Challenge to Licensed Patents Obligations.

(a) CTI acknowledges and agrees that it is entering into this Agreement in lieu
of enforcing its statutory rights, defenses and remedies under relevant laws,
including under 35 USC 271 and 285 (collectively, the “Statutory Patent
Rights”). By entering into this Agreement, CTI waives (on its own behalf and on
behalf of any of its Affiliates) any and all Statutory Patent Rights in favor of
proceeding under the terms of this Agreement. CTI further acknowledges that each
and every term in this Agreement, including but not limited to the fees,
milestones and royalties set forth herein, reflects the value of avoiding the
risk of loss associated with litigating the Statutory Patent Rights and the risk
of being subject to certain statutory rights, defenses and/or remedies.

(b) CTI acknowledges and agrees that, notwithstanding any provision herein to
the contrary: (i) this Agreement shall be, and is deemed, terminated
automatically and without any action or notice by BIIB (unless BIIB, in its sole
discretion, elects to reinstate this Agreement with retroactive effect) in the
event CTI or any of its Affiliates forms an intent to challenge (or challenges
or threatens to challenge), directly or indirectly, the validity, scope,
patentability or enforceability of any claim within the Licensed Patents in a
court or patent office or other governmental agency; (ii) in the event of any
such termination, any royalties or other payments owed by CTI prior to such
termination shall be non-refundable; (iii) in the event CTI or any of its
Affiliates files an action seeking a declaration of patent invalidity and/or
unenforceability with respect to any of the Licensed Patents, CTI shall bear all
of the fees, costs and expenses of Genentech and BIIB associated with litigating
such action, including the fees, costs and expenses associated with any appeals;
and (iv) in the event CTI or any of its Affiliates files, directly or
indirectly, to challenge the validity, scope, patentability or enforceability of
any claim within the Licensed Patents in a court or patent office or other
governmental agency, then on the date of such filing and thereafter: (A) CTI
shall pay, during the Term, a modified royalty rate under Section 2.2(b) above
calculated by multiplying the applicable royalty rate by the value [***]; and
(B) CTI shall reimburse BIIB, immediately upon receipt of any invoice or request
of BIIB, for the amount of any additional royalties payable by BIIB (determined
by BIIB in its sole discretion) pursuant to the License Agreement (including for
products other than Zevalin Product) as the result of such challenge by CTI or
any of its Affiliates; with CTI hereby acknowledging that such modified
royalties reflect additional consideration to Genentech for the decision by CTI
or any of its Affiliates to exercise any Statutory Patent Rights notwithstanding
this Agreement.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 BIIB. BIIB represents and warrants to CTI, as of the Effective Date,
as follows:

(a) BIIB has the power and authority to execute, deliver and perform this
Agreement, and this Agreement is a valid and binding obligation of BIIB,
enforceable in accordance with its terms; and

(b) BIIB has the right to grant the sublicenses to the Licensed Patents that are
the subject of this Agreement.

Section 3.2 No Implied Warranties. EXCEPT AS EXPRESSLY SET FORTH ABOVE IN
SECTION 3.1 AND IN ARTICLE V OF THE ASSET PURCHASE AGREEMENT, BIIB MAKES NO
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, VALIDITY, ENFORCEABILITY OR
NON-INFRINGEMENT REGARDING OR WITH RESPECT TO THE LICENSED PATENTS.

ARTICLE IV

TERM AND TERMINATION

Section 4.1 Term. This Agreement shall commence on the Effective Date and shall
continue until the expiration or termination of the License Agreement, unless
earlier terminated in accordance with Sections 2.6(b) or 4.2 (the “Term”).

Section 4.2 Termination.

(a) The parties shall each have the right to terminate this Agreement with
immediate effect upon written notice to other party upon the occurrence of any
of the following:

(i) the other party files a petition in bankruptcy, or enters into an agreement
with its creditors, or applies for or consents to the appointment of a receiver
or trustee, or makes an assignment for the benefit of creditors, or becomes
subject to involuntary proceedings under any bankruptcy or insolvency law; or

(ii) the other party fails to cure any material noncompliance with any of the
terms and conditions hereof within the time period specified in any written
notice (which shall be at least [***] days) delivered to such non-compliant or
breaching party.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

(b) BIIB shall have the additional right to terminate this Agreement with
immediate effect: (i) upon written notice to CTI if CTI fails to cure any
material noncompliance with any of the terms and conditions of any of the
Transaction Documents within the time period specified in any written notice
(which shall be at least [***] days) delivered to CTI; provided, however, that
the foregoing shall not apply to any such non-compliance relating solely to a
good faith payment dispute so long as such dispute remains unsettled and any
amounts not in dispute have been timely paid; and (ii) upon written notice to
CTI if BIIB has received written notice from Genentech that, based upon any
action or omission of CTI or for which CTI is directly or indirectly responsible
as contemplated hereby, Genentech intends to terminate the License Agreement for
breach and CTI has not cured such breach within [***] days of BIIB’s written
notice.

Section 4.3 Effect of Termination. If this Agreement expires pursuant to
Section 4.1 or is terminated pursuant to Sections 2.6(b) or 4.2, any such
expiration or termination shall not operate to discharge any liability (i) that
had been incurred by any party prior thereto or (ii) of CTI with respect to a
Pass-Through Obligation that would survive any termination or expiration of the
License Agreement. In addition, if this Agreement is terminated pursuant to
Sections 2.6(b) or 4.2, CTI agrees that: (a) BIIB may immediately cease its
performance of any or all of its obligation under the Transaction Documents
(including the Supply Agreement); and (b) CTI shall, upon the request of BIIB,
immediately cease those activities with respect to Zevalin Product as indicated
by BIIB (including, as applicable, any development, manufacture, sale or other
commercialization of Zevalin Product, whether or not contemplated by this
Agreement or any of the other Transaction Documents) without affecting the
obligations of CTI under any of the Transaction Documents.

Section 4.4 Survival. Sections 2.2(d), 2.2(e), 2.2(f), 2.3, 2.4, 2.5(b), 2.6,
3.2 and 4.3 and Articles V and VI shall survive any expiration or termination of
this Agreement.

ARTICLE V

INDEMNIFICATION

The provisions of Article XII (Indemnification) of the Asset Purchase Agreement
are incorporated herein, mutatis mutandis, by reference and shall be effective
as if fully set forth herein; provided, however, that CTI shall also indemnity
the Seller Indemnified Parties against, and agrees to hold them harmless from,
any Loss owed to or asserted by (or arising from or in connection with an
assertion of) Genentech to the extent arising from or in connection with any
action or omission of CTI or for which CTI is directly or indirectly responsible
as contemplated hereby. In furtherance of the foregoing, consistent with
Section 12.2 of the Asset Purchase Agreement, each of CTI and BIIB acknowledges
and agrees that the other party shall be entitled to seek temporary or permanent
injunctive relief or specific performance in order to enforce its rights under
this Agreement.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL PROVISIONS

Section 6.1 Notices. All notices, requests and other communications hereunder
shall be in writing and shall be sent, delivered or mailed, addressed as
follows:

(a) if to CTI:

Cell Therapeutics, Inc.

501 Elliott Avenue Suite 400

Seattle, WA 98119

Telephone: (206) 284-5774

Facsimile: (206) 284-6114

Attn: James A. Bianco, M.D.

with a copy to:

Heller Ehrman LLP

333 Bush Street

San Francisco, CA 94104

Telephone: (415) 772-6000

Facsimile: (415) 772-6268

Attn: Karen A. Dempsey

(b) if to BIIB:

Biogen Idec Inc.

14 Cambridge Place

Cambridge, MA 02142

Telephone: (617) 679-2000

Facsimile: (617) 679-2838

Attn: General Counsel

with a copy to:

Pillsbury Winthrop Shaw Pittman LLP

12255 El Camino Real, Suite 300

San Diego, CA 92130

Telephone: (858) 509-4000

Facsimile: (858) 509-4010

Attn: Mike Hird

Each such notice, request or other communication shall be given by: (i) hand
delivery; (ii) by certified mail; or (iii) nationally recognized courier
service. Each such notice, request or communication shall be effective when
delivered at the address specified in this Section 6.1 (or in accordance with
the latest unrevoked direction from the receiving party).

Section 6.2 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.



--------------------------------------------------------------------------------

Section 6.3 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Governmental Rule or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

Section 6.4 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered by each party to both of the other parties, it being
understood that all parties need not sign the same counterpart.

Section 6.5 Entire Agreement; No Third Party Beneficiaries. This Agreement
(together with the schedules and exhibits attached hereto) constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, between or among the parties with respect to the subject
matter hereof. Except as provided herein (including with respect to Genentech),
this Agreement is not intended to confer upon any Person other than the parties
any rights or remedies hereunder.

Section 6.6 Governing Law. This Agreement will be deemed to have been made in
the State of California and its form, execution, validity, construction and
effect will be determined in accordance with the laws of the State of
California, without giving effect to the principles of conflicts of law thereof.

Section 6.7 Relationship of the Parties. Nothing in this Agreement is intended
or shall be deemed to constitute a partnership, agency, employer-employee,
fiduciary or joint venture relationship between the parties hereto.

Section 6.8 Further Acts and Instruments. Each of the parties hereto agrees to
execute, acknowledge and deliver such further instruments and to do all such
other acts as may be necessary or appropriate to effect the purpose and intent
of this Agreement.

Section 6.9 Waivers. The waiver by either party hereto of a default or a breach
of any provision of this Agreement by the other party will not operate or be
construed to operate as a waiver of any subsequent default or breach. The
continued performance by either party hereto with knowledge of the existence of
a default or breach will not operate or be construed to operate as a waiver of
any default or breach. Any waiver by a party hereto of a particular provision or
right shall be effective only: (i) if in a writing signed by each party;
(ii) with respect to those particular matters expressly indicated in such
writing; and (iii) for such particular period of time (if any) indicated in such
writing.

Section 6.10 WAIVER OF JURY TRIAL. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM THEREIN.



--------------------------------------------------------------------------------

Section 6.11 Assignment. No party may assign its rights or obligations under
this Agreement without the prior written consent of the other party; provided,
however, that, so long as any such assign agrees in writing to be bound by this
Agreement, BIIB may assign any or all of its rights and obligations under this
Agreement without the prior written consent of CTI. No assignment shall relieve
any party of its responsibility for the performance of any obligation under this
Agreement. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective representatives thereunto duly authorized, all as of the
Effective Date.

 

BIOGEN IDEC INC.     By:  

    /s/ Faheem Hasnain

  Name:     Title:   CELL THERAPEUTICS, INC. By:  

    /s/ James A. Bianco

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT A

License Agreement

[attached]



--------------------------------------------------------------------------------

AMENDED AND RESTATED

NON-EXCLUSIVE LICENSE AGREEMENT

This Amended and Restated Non-Exclusive License Agreement, dated December 20,
2007 (this “Amended Agreement”) is between Genentech, Inc., a Delaware
corporation having a principal place of business at 1 DNA Way, South San
Francisco, California 94080 (hereinafter “Genentech”) and Biogen Idec Inc., a
Delaware corporation (fka “IDEC Pharmaceuticals Corporation”) having a place of
business at 14 Cambridge Place, Cambridge, Massachusetts 02142 (hereinafter
“Licensee”).

WHEREAS:

 

  A. Genentech is the owner of certain patents and patent applications (patent
rights) relating to methods and compositions in the field of immunoglobulins.

 

  B. Genentech does not wish to have these patent rights hinder the development
of immunoglobulin products and is willing to grant (and continue) licenses for
the development of products for public use and benefit as specified in this
Amended Agreement.

 

  C. Licensee desires to continue its license under the terms and conditions
specified herein.

 

  D. Genentech and Licensee have entered into that license agreement dated
December 7, 1993 (the “Original Agreement”), as amended April 24, 1995, and now
wish to amend and restate the Original Agreement on the terms and conditions set
forth herein.

NOW, THEREFORE, the parties agree as follows:

Article I

DEFINITIONS

Unless otherwise specifically set forth herein, the following terms shall have
the following meanings:

1.01. “Affiliate” of a party shall mean any entity that controls, is controlled
by or is under common control with such party; and “control” for purposes of
this definition shall mean the possession of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting stock, by contract or otherwise. In the case of a
corporation, “control” shall mean the direct or indirect ownership of fifty
percent (50%) or more of the outstanding voting stock together with a
controlling membership on the board of directors of such corporation.



--------------------------------------------------------------------------------

1.02. “Antigen” as used in this Amended Agreement shall mean a substance listed
in Schedule A attached hereto and made a part of this Amended Agreement.
Schedule A may be amended from time to time by mutual agreement of the Parties
in writing, at which time the financial terms pertaining to the newly added
Antigen(s) may also be modified.

1.03. “Bulk Product” shall mean Licensed Product supplied in a form other than
Finished Product, which can be converted into Finished Product.

1.04. “Collaboration Agreement” shall mean that Amended and Restated
Collaboration Agreement effective June 19, 2003 between the Parties under which
they collaborate in the development and commercialization of one or more
products based upon the interaction of such products with CD20.

1.05. “Collaboration Licensed Products” shall mean Franchise Products (including
C2B8) as set forth in definition 32 of the Master Definitions Agreement.

1.06. “Cost of Product” shall mean the cost of acquisition, if purchased, or the
cost of manufacture, the latter being the sum of direct production costs and
manufacturing overhead costs determined in accordance with generally accepted
accounting principles.

1.07. “Designee” shall mean a person or entity designated by a Party to exercise
the rights of and perform obligations hereunder in place of and to the exclusion
of that Party in the Territory or a portion thereof. With respect to Zevalin
Product only, Designee shall mean a recipient of a sublicense from Licensee to
(and an assignee with respect to obligations in respect of) only a portion of
Licensee’s rights and obligations in the Territory.

1.08. “Effective Date” shall mean to each Antigen, or Licensed Product based
thereon, the later of the date of the Original Agreement (i.e., December 7,
1993) or the date on which such Antigen was added to Schedule A (to the Original
Agreement or to this Amended Agreement) by amendment.

1.09. “Field” shall mean the manufacture, use or sale of Licensed Product for
the prevention or therapy of human diseases.

1.10. “Finished Product” shall mean any and all Licensed Products in form for
use by an end user and not intended for further chemical or genetic manipulation
or transformation.

1.11. “Licensed Patents” shall mean:

(a) U.S. Patent No. [***] and the claims relating to [***] found in patents or
patent applications arising from divisionals, continuations or
continuations-in-part of any application from which U.S. Patent No. [***]claims
priority (excluding U.S.S.N.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

[***] and foreign counterparts thereof) as well as the foreign counterparts of
the foregoing and any and all reissues, reexaminations or extensions of the
foregoing (“[***] Patents”); and

(b) any patent issuing based on U.S.S.N. [***] (a continuation of the
application maturing into U.S. Patent No.[***]) relating to the [***], as well
as the divisionals, continuations or continuations-in-part of such U.S.S.N.
[***] the issued foreign counterparts of such U.S.S.N. [***] and any and all
reissues, reexaminations or extensions of the foregoing (“Coexpression
Patents”). Attached hereto as Schedule B is a list of patents and patent
applications that Genentech in good faith believes represents Licensed Patents
as of the end of November 1993. However, no warranty is given as to the
completeness or accuracy of Schedule B or any update thereof that might
subsequently be provided to licensee.

1.12. “Licensed Product(s)” shall mean substances capable of binding to an
Antigen listed in Schedule A hereto, the manufacture, use or sale of which
substances would, if not licensed under this Amended Agreement, infringe one or
more claims of either or both of [***] Patents or Coexpression Patents, which
have neither expired nor been held invalid by a court or other body of competent
jurisdiction from which no appeal has been or may be taken.

1.13. “Master Definitions Agreement” shall mean the composite list of defined
terms applicable to the Collaboration Agreement.

1.14. “Net Sales” shall mean the [***] invoice or contract price to third party
customers for Finished Products. Finished Products used or consumed by Licensee,
Licensee’s Affiliates, Designees or Designee Affiliates as part of the delivery
of services to customers shall be considered Net Sales at the [***] invoice or
contract price of like Finished Products which are sold to customers. If
Licensed Product is sold in combination with one or more active ingredients, Net
Sales shall be calculated by multiplying Net Sales of the combination product by
the fraction A/(A+B) where A is the sales price of the Finished Product in the
combination when sold separately and B is the total sales price of all other
active ingredients in the combination when sold separately. If the Finished
Product and the other active ingredients are not sold separately, the percentage
of the total cost of the combination product attributed to Cost of Product shall
be multiplied times the sales price of the combination product to arrive at Net
Sales. For all Licensed Product used or consumed by others than Licensee,
Licensee’s Affiliates, Designees or Designee Affiliates, Licensee shall be
entitled to deduct [***]from the Net Sales in lieu of all other deductions such
as taxes, shipping charges, allowances and the like prior to calculating
royalties due.

Net Sales for Bulk Products shall be calculated by [***] the gross invoice or
contract price of Bulk Products sold to non-affiliated customers.

The method of calculating Net Sales of materials in form other than Finished
Product or Bulk Product that can be converted into Finished Product shall be
established by the Parties prior to the first sale or transfer of any such
material by Licensee, Licensee’s Affiliates, Designees or Designee Affiliates to
a non-affiliated third party.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

1.15. “Party” shall mean Genentech or Licensee and when used in the plural shall
mean Genentech and Licensee.

1.16. “Territory” shall mean the entire world.

1.17. “Zevalin Product” shall mean the pharmaceutical product as of the date of
this Amended Agreement that is marketed and sold as ZEVALIN® (Ibritumomab
Tiuxetan), consisting of Indium-111 Ibritumomab Tiuxetan and Yttrium-90
Ibritumomab Tiuxetan.

Article II

GRANT

2.01. License. Subject to the fulfillment by Licensee of all the terms and
conditions of this Amended Agreement, Genentech hereby grants to Licensee and
Licensee hereby accepts a non-exclusive license, together with the right to
sublicense its Affiliates and, only as provided in Section 2.02 and
Section 2.06, its Designees under Licensed Patents for the term thereof to make,
use and sell Licensed Products in the Field and the Territory. Genentech shall
be free at its discretion to enter into agreements with additional licensees at
any time and on terms solely of its choosing.

2.02. Right to Appoint Designee. Licensee shall have the right to sublicense all
of its rights hereunder, pursuant to this Section 2.02, for all or part of the
Territory (including on a country-by-country basis) to a Designee of its
choosing, to the exclusion of Licensee in such Territory or portion thereof,
provided that Licensee agrees that it will indemnify Genentech for any failure
of performance on the part of such Designee. An entity that simply acts to co­
promote or to co-market Licensed Product supplied by Licensee shall not be
considered a Designee and Licensee may co-promote or co-market such Licensed
Product with such entity in a given country or countries, provided that (i) both
Licensee and such entity obtain Licensed Products from the same manufacturing
source, (ii) only one such entity shall be permitted to co­promote or co-market
the same Licensed Product in a given country, and (iii) Licensee shall be
responsible for the payment of royalties on Net Sales of Licensed Products by
such entity and for all other acts of such entity as if such acts were those of
the Licensee.

2.03. No Other License. Licensee understands and agrees that no license under
any patent or application other than Licensed Patents is or shall be deemed to
have been granted under this Amended Agreement, either expressly or by
implication.



--------------------------------------------------------------------------------

2.04. Cross License. Licensee hereby grants to Genentech a nonexclusive license
to make, use and sell Licensed Products within the Field and Territory under any
patents granted or based upon patent applications of Licensee which were pending
as of the Effective Date (as to each Antigen) which Licensee owns or controls
with the power to grant a nonexclusive license to Genentech and which would
otherwise block the ability of Genentech or its Designee to make, use or sell
Licensed Products within the Field and Territory. After the date of this Amended
Agreement, Licensee shall not grant to any third party without the prior written
consent of Genentech an exclusive license relating to the manufacture, use or
sale of Licensed Products except with the reservation of Licensee’s right to
grant to Genentech the license contemplated under this Section 2.04. Licensee
does not grant to Genentech a license under Licensee’s confidential knowhow
relating to Licensed Products, nor is Licensee obliged to disclose such knowhow
to Genentech. Any license granted under this Section 2.04 shall survive
termination of this Amended Agreement for any reason except termination for
breach by Genentech.

2.05. Licenses Separately Available. Licensee acknowledges that separate
licenses under Chimera Patents and Coexpression Patents were available from
Genentech upon request prior to entering into the Original Agreement, but that
for reasons of convenience the licenses have been combined in this Amended
Agreement Licensee further acknowledges that it was not coerced to enter into a
license under either one of Chimera or Coexpression Patents as a condition to
obtaining a license under the other, and that the licenses hereunder were not
offered as a mandatory package.

2.06. Right to Grant Sublicense for Zevalin Product.

(a) In addition to the rights and obligations provided in Section 2.02, Licensee
shall have the right, pursuant to this Section 2.06, to sublicense all or part
of its rights hereunder to make, use, and sell Zevalin Product for all or part
of the Territory to a Designee, provided that Licensee shall always be
responsible for (i) the payment of royalties on Net Sales of Zevalin Product by
such Designee (or Designee Afftliate) required hereunder, to the extent that
such Designee (or Designee Affiliate) fails to pay such royalties, and for
(ii) all other obligations of such Designee (or Designee Affiliate) under this
Amended Agreement with respect to the Zevalin Product, as if such obligations
were those of Licensee.

(b) A sublicense granted under this Section 2.06 in respect of Zevalin Product
shall not be further sublicenseable or sublicensed; provided however, that such
Designee shall be permitted to sublicense to such Designee’s Affiliates (each a
“Designee Affiliate”), and to contract with any party to have such party perform
activities to facilitate the development and commercialization of Zevalin
Product on behalf of such Designee, including without limitation to manufacture,
finish, fill and/or ship Zevalin Product for such Designee (hereinafter a “Third
Party Contractor”). Any Designee Affiliate shall be subject to the terms of any
sublicense granted pursuant to this Section 2.06 and such Designee (and
Licensee) shall remain jointly and severally responsible for all obligations to
Genentech under such sublicense. Such Third Party Contractor shall only have the
right to perform such activities on behalf of such Designee, shall have no right
under the license granted hereunder to use Zevalin Product in any other way and
shall have no right to sell, offer for sale, import or export Zevalin Product,
except to or on behalf of such Designee.



--------------------------------------------------------------------------------

(c) Furthermore, any sublicense pursuant to this Section 2.06 shall provide that
such Designee is bound to at least the same limitations and restrictions as the
limitations and restrictions of this Amended Agreement on Licensee, including,
without limitation, the provisions of Section 7.06, and the grant to Licensee of
audit rights similar to Genentech’s audit rights under Section 4.01 of this
Amended Agreement, for which Licensee shall obtain the consent of any such
Designee for Genentech to enforce such audit rights to the full force and effect
of Licensee’s rights under any sublicense pursuant to this Section 2.06.
Licensee shall notify Genentech in writing promptly after the grant of a
sublicense pursuant to Section this 2.06 to any Designee (including in such
notice the name and address of the Designee). No later than each anniversary of
the date of this Amended Agreement, Licensee or Designee shall notify Genentech
of any contract that Designee has entered into during the previous 12-month
period with a Third Party Contractor pursuant to this Section 2.06, including
the name and address of the Third Party Contractor, and identifying the
activities performed by such Third Party Contractor.

(d) Genentech may, in its sole discretion and upon written consent, agree to
accept payment or performance of any obligations directly from a Designee (or
Designee Affiliate) sublicensed pursuant to this Section 2.06.

Article III

FEES AND ROYALTIES

3.01. License Grant Fee. Within thirty (30) days after amendment of Schedule A
to add an Antigen thereto, Licensee shall pay to Genentech a non-creditable,
non-refundable license grant fee of $[***] per Antigen.

3.02. Minimum Annual Royalties. Licensee shall pay to Genentech a minimum annual
royalty for each Antigen on or before January 31 of each year beginning with the
third full calendar year after the Effective Date for such Antigen in accordance
with the following table:

 

Full Calendar Year

   Minimum
Annual
Royalty  

3

   $ [*** ] 

4

   $ [*** ] 

5

   $ [*** ] 

6 and each subsequent year

   $ [*** ] 

Such payments shall be non-refundable but shall be creditable against earned
royalties as provided in Section 3.05. Licensee shall be fully responsible for
payment of fees pursuant to this Section 3.02, which payments shall be made by
Licensee alone, or in respect of Zevalin Product only, collectively by Licensee
and/or by any Designee pursuant to Section 2.06 that pays directly to Genentech.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

3.03. Earned Royalties.

(a) For Licensed Product falling within the scope of Chimera Patents, Licensee
shall pay to Genentech a royalty of [***] percent ([***]%) on Net Sales of such
Licensed Product sold by Licensee and its sublicensees. Licensee shall be fully
responsible for payment of royalties pursuant to this Section 3.03(a), which
payments shall be made by Licensee alone, or in respect of Zevalin Product only,
collectively by Licensee and/or by any Designee pursuant to Section 2.06 that
pays directly to Genentech.

(b) For Licensed Product falling within the scope of Coexpression Patents,
Licensee shall pay to Genentech a royalty of [***] percent ([***]%) on Net Sales
of such Licensed Product sold by Licensee and its sublicensees. Licensee shall
be fully responsible for payment of royalties pursuant to this Section 3.03(b),
which payments shall be made by Licensee alone, or in respect of Zevalin Product
only, collectively by Licensee and/or by any Designee pursuant to Section 2.06
that pays directly to Genentech.

(c) The royalties under this Article are cumulative. For example, for Sales of
Licensed Product falling within the scope of both Chimera Patents and
Coexpression Patents in a given country, the royalty rate shall be a total of
[***] percent ([***]%).

3.04. Sales To and Between Sublicensees. No royalties shall be due upon sales of
Licensed Products to and between Licensee, its Affiliates, its sublicensees,
co-promoting parties or co-marketing parties as permitted under Section 2.02 or
Section 2.06 for further sale; provided, however, that the royalty hereunder
shall be payable upon the final sale by any of the foregoing to a non-affiliated
vendee.

3.05. Credit Against Royalties.

(a) Licensee shall be entitled to reduce each earned royalty payment due under
Section 3.03 for a given Antigen by up to [***] percent ([***]%) by applying as
a one-time credit (a “3.05(a) Credit”) against such royalty (i) the minimum
annual royalty paid for such Antigen for the calendar year for which earned
royalties are then due and (ii) an amount equal to the cumulative payments
previously made under Section 3.02 for the [***] ([***]) years immediately
preceding the calendar year in which Licensee makes its first bona fide
commercial sale in the United States, Japan or a country of the European
Community of a particular Licensed Product for so long as is necessary to
amortize such cumulative payments. Credits earned for one Antigen are not
applicable to royalties due for other Antigens. In respect of Zevalin Product,
either Licensee or any Designee pursuant to Section 2.06 paying directly to
Genentech, but not both Licensee and such Designee, shall be entitled to the
same 3.05(a) Credit.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

(b) Licensee may apply as a credit against royalties owed to Genentech for any
Licensed Product pursuant to Section 3.03(a) up to [***] of royalties actually
paid during the relevant quarter to any third party for the same Licensed
Product pursuant to a license agreement for the third party’s patent rights
covering such License Product, including royalties paid to the Medical Research
Council with respect to valid and enforceable claims of United Kingdom Patent
No. [***] or foreign counterparts thereof (a “3.05(b) Credit”). In respect of
Zevalin Product, either Licensee or any Designee pursuant to Section 2.06 paying
directly to Genentech, but not both Licensee and such Designee, shall be
entitled to the same 3.05(b) Credit.

(c) Licensee may apply as a credit against royalties owed to Genentech for any
Licensed Product pursuant to Section 3.03(b) royalties actually paid to Celltech
during the relevant quarter for the same Licensed Product if a license under
Celltech patents is required in order to lawfully make and sell such Licensed
Product (a “3.05(c) Credit”). In respect of Zevalin Product, either Licensee or
any Designee pursuant to Section 2.06 paying directly to Genentech, but not both
Licensee and such Designee, shall be entitled to the same 3.05(c) Credit.

(d) In no event shall the credits taken pursuant to subparagraphs (a), (b) and
(c) of this Section 3.05 taken in the aggregate exceed [***] percent ([***]%) of
the royalties owed to Genentech for any reporting quarter.

(e) In no event shall a Designee be entitled to apply as a credit against
royalties owed to Genentech for Licensed Product pursuant to Article III of this
Amended Agreement royalties or other consideration of any kind paid or payable
to Licensee pursuant to Section 2.02 or Section 2.06.

3.06. No Non-Monetary Consideration. Without the prior written consent of
Genentech, Licensee and its Affiliates and Designees shall not solicit or accept
any consideration for the sale of any Licensed Product other than as will be
accurately reflected in Net Sales.

3.07. Reserved.

3.08. Licensee Royalties. For the exercise of the license granted under Section
2.04 Genentech shall pay Licensee a commercially reasonable royalty to be
negotiated in good faith between Genentech and Licensee, but in no event shall
the royalty rate payable to Genentech exceed that applicable to Licensee
hereunder. In respect of Zevalin Product, at Licensee’s sole discretion and upon
written consent, Genentech shall pay such commercially reasonable royalty, if
any, to a Designee sublicensed pursuant to Section 2.06.

3.09. Partial Waiver of Royalties. Genentech shall waive receipt of royalties
that would otherwise be owed by Licensee under this Amended Agreement upon sales
of Collaboration Licensed Products in the Co-Promotion Territory as to which
sales profits are then being shared by the Parties. Such waiver shall not apply
to (i) sales made by Licensee, its agents or its sublicensees outside the
Co-Promotion Territory, (ii) sales, if any, as to which profits are not being
shared by the Parties or (iii) sales made after termination, for any reason, of
the Collaboration Agreement or applicable provisions thereof. Royalties owed by
Genentech to third parties in respect of development, manufacture, use or sale
of Collaboration Licensed Products in the Co-Promotion Territory shall be dealt
with as provided in the Collaboration Agreement.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

Article IV

RECORDS, REPORTS AND PAYMENTS

4.01. Records Retention. Licensee shall keep and shall cause its sublicensees to
keep records of the sales of all Licensed Products in sufficient detail to
permit Genentech to confirm the accuracy of Licensee’s royalty calculations. At
Genentech’s request and expense, Licensee shall permit an independent certified
public accountant appointed by Genentech and acceptable to Licensee to examine,
upon reasonable notice and at reasonable times, such records solely to the
extent necessary to verify Licensee’s calculations. Such examination shall be
limited to a period of time no more than three (3) years immediately preceding
the request for examination. If Licensee’s royalties are found to be in error
such that royalties to Genentech were underpaid by more than five (5) percent
then Licensee shall promptly pay any deficiency, plus interest at the prime
rate, to Genentech and reimburse Genentech for its costs in examining such
records.

4.02. Reports. Within sixty (60) calendar days after the end of each calendar
quarter following Licensee’s or its sublicensee’s first sale of Licensed
Product, Licensee shall furnish to Genentech a written report of all sales of
Licensed Products subject to royalty under Section 3.03 during such calendar
quarter. Such report shall include (i) the determination of Net Sales as
specified in Section 1.11; (ii) detailed itemization of the credits taken
pursuant to Section 3.05; and (iii) the royalty payment then due.

4.03. Payments. Concurrently with each report pursuant to Section 4.02, Licensee
shall make the royalty payment then due. Payments shall be in United States
dollars and, unless otherwise agreed in writing, shall be made by wire transfer
to such bank as Genentech may from time to time designate in writing, without
set-off and free and clear of and without any deduction or withholding for or on
account of any taxes, duties, levies, imposts, fees or charges except for
withholding required by tax authorities for income taxes on royalties actually
payable to Genentech after application of the credits permitted by Sections
3.05. Licensee shall make any withholding payments due on behalf of Genentech
and shall promptly provide Genentech with official tax receipts or other written
documentation sufficient to enable Genentech to satisfy the United States tax
authorities with respect to Genentech’s application for a foreign tax credit for
such payment.

4.04. Currency Conversion. Royalties due on Net Sales of Licensed Products made
in currency other than United States dollars shall first be calculated in the
foreign currency and then converted to United States dollars on the basis of the
rate of exchange in effect for purchase of dollars published in The Wall Street
Journal on the last business day of the period for which royalties are due.



--------------------------------------------------------------------------------

Article V

LIABILITY

5.01. Indemnification. Licensee shall defend, indemnify and hold Genentech
harmless against any and all liability, damage, loss, cost or expense resulting
from any claim, suit or other action arising out of or based on the manufacture,
use or sale of any Licensed Product by Licensee, it sublicensees or co-promoting
or co-marketing entities pursuant to Section 2.02 and Section 2.06; provided,
however, that upon the filing of any such claim or suit, Genentech shall
promptly notify Licensee and permit Licensee, at Licensee’s cost, to handle and
control such claim or suit and shall cooperate in the defense thereof.

Article VI

PATENT INFRINGEMENT

6.01. Notification of Infringement. Licensee shall notify Genentech of any
infringement by third parties of any patent within Licensed Patents of which
Licensee is aware and shall provide Genentech with the available evidence, if
any of such infringement.

6.02. Enforcement of Licensed Patents. Genentech shall retain the sole right, at
its sole discretion and expense, to enforce Licensed Patents against third party
infringers.

6.03. No Warranty of Non-Infringement. Nothing in this Amended Agreement shall
be construed as a representation made or warranty given by Genentech that the
practice by Licensee or its sublicensees of the license granted hereunder will
not infringe the patent rights of any third party.

Article VII

TERM AND TERMINATION

7.01. Term. This Amended Agreement shall come into force as of the date hereof
and shall continue in full force and effect on a country-by-country basis unless
earlier terminated as provided herein or until the expiration of the last to
expire of the Licensed Patents.

7.02. Termination for Breach. Genentech shall have the right to terminate this
Amended Agreement and the licenses granted hereunder upon thirty (30) days’
written notice to Licensee for Licensee’s material breach of this Amended
Agreement if Licensee has failed to cure such breach within thirty (30) days of
notice thereof.

7.03. Insolvency. Either party may terminate this Amended Agreement if, at any
time, the other Party shall file in any court pursuant to any statute of any
individual state or country, a petition in bankruptcy, insolvency or for
reorganization or for an agreement among creditors or for the appointment of a
receiver or trustee of the Party or of its assets, or if the other Party
proposes a written agreement of composition or extension of its debts, or if the
other Party shall be served with an involuntary petition against it filed in any
insolvency proceeding, and such petition shall not be dismissed within sixty
(60) days after the filing thereof, or if the other Party shall propose or be a
Party to any dissolution or liquidation, or if the other Party shall make an
assignment for the benefit of creditors.



--------------------------------------------------------------------------------

7.04. Termination by Licensee. Licensee may terminate this Amended Agreement in
its entirety or with respect to one or more Antigens at any time upon six (6)
months’ written notice to Genentech.

7.05. Effect of Termination. Termination of this Amended Agreement in whole or
in part for any reason shall not relieve Licensee of its obligations to pay all
fees and royalties that shall have accrued hereunder prior to the effective date
of termination. Termination of this Amended Agreement as to Licensee shall
result in the termination of the licenses of Licensee and all sublicensees of
Licensee. The provisions of Sections 2.04 and 3.08 shall survive termination of
this Amended Agreement for any reason except termination for breach by
Genentech.

7.06. Challenge to Licensed Patents

(a) The Parties acknowledge and agree that they are entering the Amended
Agreement in lieu of enforcing their respective statutory rights, defenses and
remedies under relevant laws, including without limitation under 35 USC 271 and
285 (collectively “the Statutory Patent Rights”). By entering the Amended
Agreement each Party waives its Statutory Patent Rights in favor of proceeding
under the terms of the Amended Agreement. Each Party further acknowledges that
each and every term in the Amended Agreement, including but not limited to the
fees, milestones and royalties set forth in Article III herein, reflects the
value of avoiding the risk of loss associated with litigating the Statutory
Patent Rights and the risk of being subject to certain statutory rights,
defenses and/or remedies.

(b) The Parties acknowledge and agree that: (i) Genentech may terminate the
Amended Agreement, at Genentech’s sole and absolute discretion, in the event
Licensee challenges, directly or indirectly, the validity, scope, patentability
or enforceability of any claim within the Licensed Patents in a court or patent
office or other governmental agency; and (ii) Genentech may require Licensee to,
and Licensee shall, terminate any sublicense granted by Licensee hereunder, at
Genentech’s sole and absolute discretion, in the event the applicable
sublicensee hereunder challenges, directly or indirectly, the validity, scope,
patentability or enforceability of any claim within the Licensed Patents in a
court or patent office or other governmental agency. In the event of any such
termination pursuant to this Section 7.06(b), any royalty or other payment owed
to Genentech prior to such termination shall be non-refundable.

(c) Further, in the event Licensee or a sublicensee hereunder files an action
seeking a declaration of patent invalidity and/or unenforceability with respect
to any Licensed Patent, then: (i) Licensee shall, with respect to any action
filed by Licensee, bear all of Genentech’s fees, costs and expenses associated
with litigating such action, including the fees, costs and expenses associated
with any appeals; and (ii) such sublicensee shall, with respect to any action
filed by such sublicensee, be required to bear all of Genentech’s fees, costs
and expenses associated with litigating such action, including the fees, costs
and expenses associated with any appeals.



--------------------------------------------------------------------------------

(d) The Parties further agree that: (i) in the event Licensee or a sublicensee
hereunder files, directly or indirectly, to challenge the validity, scope,
patentability or enforceability of any claim within the Licensed Patents in a
court or patent office or other governmental agency, then on the date of such
filing and thereafter during the Term: (x) Licensee shall, in the event of any
action filed by Licensee, pay a modified royalty rate with respect to Licensed
Product sold by Licensee calculated by multiplying the royalty rate in
Section 3.03 by the value [***] ([***]); and (y) such sublicensee shall, in the
event of any action filed by such sublicensee, pay a modified royalty rate with
respect to Licensed Product sold by such sublicensee calculated by multiplying
the royalty rate in Section 3.03 by the value [***] ([***]); and (ii) such
modified royalty rates reflect additional consideration to Genentech for
Licensee’s or sublicensee’s decision, as applicable, to exercise Licensee’s or
sublicensee’s Statutory Patent Rights notwithstanding the Amended Agreement.

Article VIII

MISCELLANEOUS PROVISIONS

8.01. Limitations on Assignments. Neither this Amended Agreement nor any
interests hereunder shall be assignable by either Party without the written
consent of the other; provided, however, that either Party may assign this
Amended Agreement to any corporation or entity with which it may merge or
consolidate, or to which it may transfer substantially all of its assets or all
of its assets to which this Amended Agreement relates without obtaining the
consent of the other Party.

8.02. Jurisdiction and Choice of Laws. This Amended Agreement shall be
interpreted and construed under the laws of California, and Licensee agrees to
submit to the jurisdiction of California.

8.03. Relationship of the Parties. Nothing in this Amended Agreement is intended
or shall be deemed to constitute a partnership, agency, employer-employee,
fiduciary, or joint venture relationship between the Parties.

8.04. Further Acts and Instruments. Each Party hereto agrees to execute,
acknowledge and deliver such further instruments and to do all such other acts
as may be necessary or appropriate to effect the purpose and intent of this
Amended Agreement.

8.05. Entire Agreement. This Amended Agreement constitutes and contains the
entire agreement of the Parties and supersedes any and all prior negotiations,
correspondence, understandings and agreements between the Parties respecting the
subject matter hereof; provided, however, that this Amended Agreement shall not
be deemed to modify or supersede any of the provisions of the Collaboration
Agreement in any respect. This Amended Agreement may be amended or modified or
one or more provisions thereof waived only by a written instrument signed by the
Parties.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

8.06. Severability. If in any jurisdiction any one or more of the provisions of
this Amended Agreement should for any reason be held by any court or authority
having jurisdiction over this Amended Agreement or any of the Parties hereto to
be invalid, illegal or unenforceable, such provision or provisions shall be
validly reformed to as nearly approximate the intent of the Parties as possible
and if unreformable, the Parties shall meet to discuss what steps should be
taken to remedy the situation; in other jurisdictions, this Amended Agreement
shall not be affected.

8.07. Captions. The captions to this Amended Agreement are for convenience only
and are to be of no force or effect in construing and interpreting the
provisions of this Amended Agreement.

8.08. WARRANTIES. The Parties represent and warrant that they have the power to
enter into this agreement. OTHERWISE, THE PARTIES EXPRESSLY DISCLAIM ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF THE LICENSED
PATENTS OR NON-INFRINGEMENT OF THE PATENTS OR OTHER RIGHTS OF ANY THIRD PARTY.

8.09. Notices. Any notice, request, approval or other document required or
permitted to be given under this Amended Agreement shall be in writing and shall
be deemed to have been sufficiently given when delivered in person, transmitted
by telex, telecopier, telegraph, or deposited in the mail, postage prepaid, for
mailing by first class, certified or registered mail, receipt requested,
addressed as follows:

If to Licensee, addressed to:

Biogen Idec Inc.

14 Cambridge Place

Cambridge, MA 02142

Attn: General Counsel

If to Genentech, addressed to:

Genentech, Inc.

1 DNA Way

South San Francisco, CA 94080

Attn: Corporate Secretary

or to such other address or addresses as may be specified from time to time in a
written notice.

8.10. Wire Transfer of Funds. Unless otherwise specified in writing, all
payments by Licensee required hereunder shall be made by wire transfer at the
direction of Genentech.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Genentech and Licensee have caused this Amended Agreement to
be executed by their duly authorized representatives.

 

For BIOGEN IDEC INC. By:  

    /s/ Faheem Hasnain

Title:       EVP For GENENTECH, INC. By:  

    /s/ signature illegible

Title:    